[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 99-9008

                 IN RE: EL SAN JUAN HOTEL CORP.,

                               Debtor,

                         ____________________

                          MARSHALL J. KAGAN,

                         Creditor, Appellee,

                                  v.

                          RODRIGO O. BIGLES,

                         Claimant, Appellant,

              HANS LOPEZ STUBBE, Chapter 7 Trustee,

                         Trustee - Appellee.

                         ____________________

No. 99-9009

                IN RE:     EL SAN JUAN HOTEL CORP.,

                               Debtor,

                         ____________________

                          MARSHALL J. KAGAN,

                         Creditor, Appellee,

                                  v.

                          RODRIGO O. BIGLES,
                      Claimant, Appellant,

                      ____________________


                     JOHN ELLIS, Intervener,

                       Trustee, Appellee,

                     UNITED STATES TRUSTEE,

                       Trustee, Appellee.

                      ____________________

No. 99-9010

                 IN RE: EL SAN JUAN HOTEL CORP.

                             Debtor.

                      ____________________

                       MARSHALL J. KAGAN,

                       Creditor, Appellee,

                               v.

                       RODRIGO O. BIGLES,

                      Claimant, Appellant,

              HANS LOPEZ STUBBE, Chapter 7 Trustee,

                       Trustee, Appellee.

                      ____________________

  APPEALS FROM THE UNITED STATES BANKRUPTCY APPELLATE PANEL

                      FOR THE FIRST CIRCUIT

                      ____________________

                             Before

                      Stahl, Circuit Judge,
                  Bownes, Senior Circuit Judge,
                  and Lipez, Circuit Judge.
                     ____________________

     Carlos A. Quilichini on brief for appellant Rodrigo O.
Bigles.
     Carol Ann Rich and Campbell, Arellano & Rich on brief for
John Ellis.
     Marshall J. Kagan on brief pro se.
                     ____________________

                      September 27, 2000
                     ____________________
                   Per Curiam.        In this latest chapter of the long-

running saga of the El San Juan Hotel's bankruptcy proceedings,

we   are     faced    with     an    appeal       by   Rodrigo      Otero   Bigles,   the

attorney for the hotel's Chapter 7 trustee, from the opinion of

the United States Bankruptcy Appellate Panel for the First

Circuit disallowing the award of attorneys' fees to Otero based

on a conflict of interest.1

                   Having carefully reviewed the submissions of the

parties before this Court, we affirm for the reasons stated in

the Bankruptcy Appellate Panel's well-reasoned decision.                          As we

have       noted    repeatedly,        "[W]hen         a    lower   court   produces    a

comprehensive, well-reasoned decision, an appellate court should

refrain from writing at length to no other end than to hear its

own words resonate."                 Sunview Condominium Assoc. v. Flexel

Int'l, Ltd., 116 F.3d 962, 965 (1st Cir. 1997) (citation and

internal quotation marks omitted).                         This is such a case.

                   Affirmed.        Costs to appellee.




       1
     The Bankruptcy Appellate Panel's order also removed Hans
Lopez Stubbe as Chapter 7 trustee and remanded the case to the
bankruptcy court for a recalculation of the proper measure of
Lopez's compensation. Lopez has since settled his differences
with the bankruptcy estate and has not participated in this
appeal.

                                              4